ORDER
PER CURIAM.
On consideration of appellee’s petition for rehearing or rehearing en bane in no. 91-CF-113, 619 A.2d 20, appellee’s petition for rehearing en banc in no. 91-CF-818, 619 A.2d 30, and the joint response of appellants thereto, it is
ORDERED by the merits division * in no. 91-CF-113 that the petition for rehearing is denied; and it appearing that the majority of the judges of this court in both appeals has voted to grant the petitions for rehearing en banc, it is
FURTHER ORDERED that the petitions for rehearing en banc are granted and that the opinions and judgments of December 30, 1992, are hereby vacated. It is
FURTHER ORDERED that appeal nos. 91-CF-113 and 91-CF-818 are hereby consolidated for the purpose of the en banc argument. The Public Defender Service is requested to file a brief as amicus curiae (10 copies) on or before September 9, 1993, addressing the issues raised in appellee’s petitions for rehearing en banc. It is
FURTHER ORDERED that the Clerk shall schedule these matters for argument before the court sitting en banc on Thursday, September 23, 1993, at 9:30 a.m. Counsel should be present in the District of Columbia Court of Appeals courtroom, located on the sixth floor, no later than 9:25 a.m., on that day. Counsel are hereby directed to provide ten copies of the briefs heretofore filed to the Clerk on or before August 6, 1993.
Associate Judge SULLIVAN would grant rehearing in no. 91-CF-113.